Citation Nr: 0627646	
Decision Date: 08/28/06    Archive Date: 09/08/06

DOCKET NO.  03-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  
This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a February 2005 decision, the Board found that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for post-traumatic stress 
disorder, and that the claim on the merits for service 
connection for post-traumatic stress disorder was denied.  
The veteran appealed, and in March 2006, the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for post-traumatic 
stress disorder in an August 1991 rating decision; this 
denial was confirmed in a July 1993 Board decision.

2.  Evidence received since the July 1993 Board decision 
regarding the veteran's claim for service connection for 
post-traumatic stress disorder raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board decision of July 1993, which denied service 
connection for post-traumatic stress disorder, is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1993) 
(currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2005)).

2.  New and material evidence has been submitted since the 
July 1993 Board decision, and the claim of entitlement to 
service connection for post-traumatic stress disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for post-traumatic stress disorder in December 
1990.  The RO denied that claim in an August 1991 rating 
decision, finding that there was no diagnosis of post-
traumatic stress disorder and the veteran had failed to 
verify an in-service stressor.  In a July 1993 decision, the 
Board confirmed the RO's denial of the veteran's claim for 
the same reasons.  The Board's decision of July 1993 is 
final.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1100 (1993) (currently 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2005)).

In January 2002, the veteran attempted to re-open his claim 
for service connection for post-traumatic stress disorder.  
The RO re-opened the claim based on "new and material 
evidence" of a diagnosis, but denied the claim based on no 
verifiable in-service stressor.  The veteran submitted a 
Notice of Disagreement (NOD) in February 2003 and timely 
perfected an appeal.

The Board notes that even though the RO's October 2002 rating 
decision found that there was new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Upon review of the record, the Board finds that evidence 
received since the July 1993 Board decision is new and 
material.  Specifically, the October 2002, and May and 
November 2003 outpatient treatment reports from the VA 
Outpatient Clinic in Biloxi, Mississippi, show diagnoses of 
post-traumatic stress disorder.  Assuming the credibility of 
this evidence, see Justus, supra, the additional evidence 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Thus, the claim for entitlement to 
service connection for post-traumatic stress disorder is 
reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for post-traumatic stress disorder, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for post-traumatic stress 
disorder is reopened.


REMAND

Establishing service connection for post-traumatic stress 
disorder requires: (1) medical evidence diagnosing the 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005).

The veteran received several awards and commendations to 
include the National Defense Service Medal, Vietnam Service 
Medal and Republic of Vietnam Gallantry Cross with Palm.  His 
military occupational specialty was Light Vehicle Driver.  
There is no corroborative evidence that the veteran was in 
combat.  

The RO has not attempted to verify the veteran's alleged 
stressors, which involve witnessing mortar attacks while in 
truck convoys, and seeing dead bodies and body parts in the 
aftermath of a mortar hit on a troop truck.  Such 
verification should be attempted.

The veteran was diagnosed with post-traumatic stress disorder 
post-traumatic stress disorder on an outpatient record dated 
in October 2002.  The diagnosis was continued in outpatient 
records thereafter, in which the veteran complained of 
nightmares and recited stressor events from his service in 
Vietnam.  The veteran was afforded a VA psychiatric 
examination in February 2004.  This examination showed that 
the veteran was not experiencing sufficient numbers of 
features or sufficient severity of features of post-traumatic 
stress disorder to meet the DSM-IV criteria for that 
diagnosis.  

As noted in the Joint Motion, the medical record contains 
contradictory evidence as to whether the veteran currently 
has post-traumatic stress disorder.  The veteran should be 
provided with a VA psychiatric examination that includes a 
battery of psychological tests to determine whether the 
veteran meets the criteria for a diagnosis of post-traumatic 
stress disorder.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in- service stressors.  
Provide JSRRC with a description of the 
alleged stressors identified by the 
veteran, to include the stressors 
indicated in his April 2002 post-traumatic 
stress disorder questionnaire.  Provide 
JSRRC with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the nature 
of the specific stressor or stressors.  
The RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes the 
existence of a stressor(s), the RO must 
specify what stressor(s) in service it has 
determined is established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  The veteran should be afforded a VA 
psychiatric examination to determine if 
the veteran currently meets the DSM-IV 
criteria for post-traumatic stress 
disorder.  The RO must specify for the 
examiner what, if any, stressor(s) that it 
has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of post-traumatic stress 
disorder is made, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record by 
the RO was sufficient to produce post-
traumatic stress disorder; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of post-traumatic stress 
disorder have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce post-
traumatic stress disorder by the examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include a comprehensive 
battery of appropriate psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

4.  Thereafter, the RO should re- 
adjudicate the veteran's claim for 
entitlement to service connection for 
post-traumatic stress disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if 
indicated.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


